That part of the liquor-control act which is codified in Ga. Code Ann. as § 58-1045, authorized the revenue commissioner to make rules and regulations requiring as one of the conditions in the bond that the principal in the bond "shall faithfully comply with all laws . . governing the sale of alcoholic beverages," as provided in the act. The regulations of the revenue commissioner required such a condition in the bond. The bond here in question contained such a provision, and when the principal in the bond was guilty of violations of the law, as provided in §§ 58-1057 and 58-1046, which are codified from the liquor-control act now under consideration, he breached the bond and the State could recover the full amount stipulated therein, as a statutory penalty for a violation in a wet county of the liquor-control statute. This and all other matters in the motion having been considered, the motion for rehearing is denied.
Rehearing denied. Broyles, C. J., and Gardner, J., concur. *Page 250